DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 4-8, 16 and 18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lee et al PG PUB 2019/0059084.
Re Claims 1, 16 and 18, Lee et al teaches in figure 1, a wireless communication network 100 including a UE 115 (a communication device includes  transmitter, receiver, controller) communicating with base station 105 (an infrastructure equipment includes a transmitter, receiver, controller, a wireless access interface);  the UE includes an interface (a wireless access interface) for receiving one or more slot format configurations from the base station wherein the configuration includes a number of different type of uplink and downlink time slots [0105, 0109, 0112] associated with a number of symbols on one or more carrier signals which can be configured differently wherein based on the slot configuration, the UE receives/transmits signals based on the received slot configuration; See figure 3 which teaches resolving slot format conflicts [0114];  Base station transmit slot format configurations to the UE (receiving…a first and 
Re Claim 4, figure 3 teaches the semi slot format configuration (the first slot configuration) includes Reserved Resources 340, the UE can identify and determine whether the resource of a number of symbols are reserved or not.  
Re Claims 5, 6, dynamic slot configuration information (a further slot configuration information) is received based on subsequent communication the base station; wherein based on identifying the configuration is configured differently, the UE performs the conflict resolution based on the configurations and determines a new slot format.
Re Claim 7, the UE 115 (D2D enabled communication device) supports D2D protocol and also supports slot format conflict (a new slot format) [0078, 0114].
Re Claim 8, the semi slot format configuration and dynamic slot format configuration can be transmitted via RRC in a group common PDCCH (a group communication channel) [0107, 0109] wherein slot format configuration can be either semi slot or dynamic as indicated by the base station (slot format indicator) in the RRC.
Allowable Subject Matter
Claims 2-3, 9-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Re Claim 2, prior art fails to teach the dynamic characteristic indicating a rate of change of the first and other slot configuration information as claimed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW LEE whose telephone number is (571)272-3130. The examiner can normally be reached Monday-Friday 8:30AM-5PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on 571272. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHI HO A LEE/           Primary Examiner, Art Unit 2472